Citation Nr: 0941860	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  02-05 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served from February 1970 to August 1972.

This matter comes from the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fort Harrison, Montana.

The Board denied the appellant's claim in December 2004, and 
he appealed the Board's decision to the Court of Appeals for 
Veterans Claims (Court).  In an October 2006 order, the Court 
granted the parties' Joint Motion for Remand of the Board's 
decision, vacating the Board's decision, and remanding for 
additional proceedings.  This case was remanded by the Board 
in November 2007 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has appealed the denial of service connection 
for an acquired psychiatric disorder to include PTSD.  The 
Board notes that additional records have been associated with 
the claims folder that were not of record when the last 
Supplemental Statement of the Case (SSOC) was issued in 
August 2009.  Specifically, a 1972 letter of appreciation 
from the appellant's commanding officer has been submitted.  
Also, a September 2009 evaluation by E.T.P., a licensed 
psychologist, has been submitted.  Although E.T.P. evaluated 
the appellant in February 2008 and diagnosed PTSD, in his 
September 2009 evaluation he rendered a nexus opinion.  After 
review of active duty administrative records, E.T.P. opined 
that the evaluation of February 2008 is a valid examination 
indicating that the appellant does indeed suffer from PTSD, 
chronic and severe, which was caused by incidents which 
occurred to him while serving on active duty in the US Navy 
and should be appropriately compensated.  E.T.P. did not 
render an opinion in his February 2008 evaluation.  The newly 
submitted record is relevant in that it provides a nexus 
between the appellant's PTSD and service.  

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304(c) (2009).  The record does not 
reflect that the appellant has waived RO consideration of the 
additional evidence received since the August 2009 SSOC.  
Thus, a remand is required for RO consideration of this 
evidence in the first instance.

The Board further notes that the appellant submitted 
additional information in September 2009 regarding one of his 
claimed stressors.  Specifically, the appellant has related 
that SN Salamo, a shipmate, was beaten with a pipe wrench 
possibly between January and May 1972 abroad the USS E.A. 
Greene DD 711.  The appellant noted that he was told that the 
shipmate was taken to a hospital in Germany and that he never 
saw him again.  The RO should attempt to verify this 
stressor. 

Accordingly, the case is REMANDED for the following action:

1.  Based on the evidence in the body of 
this remand and the record, attempt to 
verify the appellant's stressor involving 
shipmate SN Salamo who was reportedly 
beaten with a pipe wrench possibly between 
January and May 1972 abroad the USS E.A. 
Greene DD 711. 

2.  The AOJ should review the additional 
evidence and issue a SSOC.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


